
	
		I
		112th CONGRESS
		2d Session
		H. R. 5337
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Ms. Buerkle (for
			 herself and Mr. Reed) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To suspend temporarily the duty on mixtures comprising
		  poly(methyl methacrylate) and zinc acetate.
	
	
		1.Mixtures comprising
			 poly(methyl methacrylate) and zinc acetate
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Mixtures comprising poly(methyl methacrylate) (CAS No.
						25086–15–1) and up to 1% zinc acetate (CAS No. 557–34–6) (provided for in
						subheading 3906.10.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
